IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                February 23, 2009
                                No. 08-10277
                              Consolidated with             Charles R. Fulbruge III
                                No. 08-10279                        Clerk
                             Summary Calendar


UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

BILLY WAYNE FARRIS

                                           Defendant-Appellant


                Appeals from the United States District Court
                     for the Northern District of Texas
                        USDC No. 3:07-CR-313-ALL
                        USDC No. 3:07-CR-327-ALL


Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Billy Wayne Farris appeals his guilty plea convictions of bank robbery, in
violation of 18 U.S.C. § 2113(a). Farris argues that the district court plainly
erred when it applied the career offender enhancement because his prior
Arkansas aggravated robbery conviction did not qualify as a crime of violence,



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                No. 08-10277 c/w
                                 No. 08-10279

the sentence is unreasonable because the district court relied exclusively upon
Farris’ arrest record when sentencing Farris to 188 months of imprisonment,
which was within the Guidelines range, and the district court plainly erred by
ordering that Farris’ sentence run consecutive to state sentences that were not
yet imposed.
      Although the district court relied solely upon the presentence report and
thus did not rely upon the proper documentation when determining that Farris’
prior offense was a crime of violence, see United States v. Garza-Lopez, 410 F.3d
268, 274 (5th Cir. 2005), the Government has supplemented the record with the
charging document and the judgment of conviction. Farris’ argument that this
court does not have authority to supplement the record is without merit. See,
e.g., United States v. Fernandez-Cusco, 447 F.3d 382, 386-87 (5th Cir. 2006).
Farris’ conviction under the Arkansas aggravated robbery statute, A.C.A. § 5-12-
103, qualifies as a crime of violence because the Arkansas aggravated robbery
statute, like the Arkansas robbery statute, corresponds to the generic,
contemporary meaning of robbery as it involves misappropriation of property
under circumstances involving danger to another person. See United States v.
Santiesteban, 469 F.3d 376, 378-82 & n.5 (5th Cir. 2006); United States v. Tellez-
Martinez, 517 F.3d 813, 814-15 (5th Cir.), cert. denied, 129 S. Ct. 170 (2008).
The district court therefore did not err when it applied the career offender
enhancement. See U.S.S.G. § 4B1.1(a), § 4B1.2 cmt. n.1 (2007).
      Also, Farris’ assertion that the district court “exclusively” relied upon his
prior arrest record to determine his sentence mischaracterizes the record.
Regardless whether an arrest record is an irrelevant or improper factor to
consider when determining where within a properly calculated guidelines range
a sentence should fall, in this case the district court provided extensive reasons
explaining its sentencing decision. Our reading of the record indicates that,
although the district court mentioned Farris’ arrest record, the district court did


                                        2
                                No. 08-10277 c/w
                                 No. 08-10279

not exclusively rely upon the arrest record and did not give significant weight to
the arrest record.   Farris has not shown that the district court abused its
discretion by imposing a sentence within the advisory guidelines range. See
United States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008); United
States v. Nikonova, 480 F.3d 371, 376 (5th Cir.), cert. denied, 128 S. Ct. 163
(2007). Finally, as Farris concedes, his argument that the district court plainly
erred by ordering that his sentence run consecutive to state sentences that were
not yet imposed is foreclosed by United States v. Brown, 920 F.2d 1212, 1216-17
(5th Cir. 1991), abrogated on other grounds by United States v. Candia, 454 F.3d
468, 472-73 (5th Cir. 2006).
      AFFIRMED.




                                        3